_____________

                           No. 96-2220
                          _____________


Joe Brasfield, Sr.,             *
                                *
          Appellant,            *
                                *
     v.                         *
                                *
State of Arkansas; Don Smith,   *
Sheriff; Edgar Stain, Deputy;   *
Larry Allen, Deputy; Steve      *
Young, Deputy; Gibbs Ferguson; *    Appeal from the United States
Arkansas State Plant Board;     *   District Court for the
Gerald King, Director of        *   Eastern District of Arkansas.
the State Plant Board; Charles *
Armstrong; Windy Spakes; Dan    *          [UNPUBLISHED]
Wicker; David Stubbs;           *
E. N. Hill; Chip Hill; Bullocks *
Flying Service, also known      *
as Southern Air; Blake          *
Haynes; Isaiah Jackson;         *
Rosemary Jackson; Joe James;    *
Eddie Lee Phillips,             *
                                *
          Appellees.            *

                           ____________

                  Submitted:   December 6, 1996

                      Filed: December 17, 1996
                           ____________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.

                          _____________

PER CURIAM.


     Joe Brasfield, Sr., appeals the district court's1 dismissal of
his suit filed under 42 U.S.C. § 1983 and the Clean Air Act, 42


      1
       The Honorable Susan Webber Wright, United States District
Judge for the Eastern District of Arkansas.
U.S.C. §§ 7402-7671q, for failure to state a claim.      We have
reviewed the district court record, the parties' briefs, and the
additional pleadings filed by Brasfield, and conclude that the
district court's judgment is correct, as Brasfield's allegations
are insufficient as a matter of law to provide relief. See 8th
Cir. R. 47B.


    Accordingly, we affirm the judgment of the district court.


    A true copy.


         Attest:


              CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.